 This document was signed electronically on August 14, 2019, which may be different from its
 entry on the record.


 IT IS SO ORDERED.

 Dated: August 14, 2019




                                    UNITED STATES BANKRUPTCY
                                   COURT NORTHERN DISTRICT OF
                                      OHIO EASTERN DIVISION


                                                                   )        Chapter 11
     In re:                                                        )
                                                                   )        Case No. 18-50757 (AMK)
     FIRSTENERGY SOLUTIONS CORP., et al.,1                         )        (Jointly Administered)
                                                                   )
                                       Debtors.                    )        Hon. Judge Alan M. Koschik
                                                                   )
                                                                   )

               REVISED ORDER SCHEDULING CERTAIN HEARING DATES,
               DEADLINES AND PROTOCOLS IN CONNECTION WITH THE
               CONFIRMATION OF DEBTORS’ PLAN OF REORGANIZATION
         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for entry of an order (the “Order”) scheduling certain

 litigation-related dates and deadlines in connection with the confirmation of the Plan; and the

 1
   The Debtors in these chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of each Debtor’s
 federal tax identification number, are: FE Aircraft Leasing Corp. (“FE Aircraft”) (9245), case no. 18-50759;
 FirstEnergy Generation, LLC (“FG”) (0561), case no. 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp.
 (“FGMUC”) (5914), case no. 18-50763; FirstEnergy Nuclear Generation, LLC (“NG”) (6394), case no. 18-50760;
 FirstEnergy Nuclear Operating Company (“FENOC”) (1483), case no. 18-50761; FirstEnergy Solutions Corp.
 (“FES”) (0186); and Norton Energy Storage L.L.C. (“Norton”) (6928), case no. 18-50764. The Debtors’ address is:
 341 White Pond Dr., Akron, OH 44320.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                          1

18-50757-amk         Doc 3040        FILED 08/14/19           ENTERED 08/14/19 13:53:05                Page 1 of 7
 Court having found that it has jurisdiction over the matter pursuant to 28 U.S.C. §§ 157 and

 1334; and the Court having found that this is a core proceeding pursuant to 28 U.S.C. §

 157(b)(2); and the Court having found that venue of this proceeding and the Motion in this

 district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that the

 relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

 other parties in interest; and the Court having found that the Debtors provided appropriate notice

 of the Motion and the opportunity for a hearing on the Motion under the circumstances; and the

 Court having reviewed the Motion and having heard the statements in support of the relief

 requested therein at a hearing, if any, before the Court (the “Hearing”); and the Court having

 determined that the legal and factual bases set forth in the Motion and at the Hearing establish

 just cause for the relief granted herein; and upon all of the proceedings had before the Court and

 after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.        The Motion is granted as set forth herein. The schedule set forth below shall

 govern the confirmation of the Plan (the “Confirmation Proceedings”), which, for the

 avoidance

 of doubt, includes all discovery in connection with the Confirmation Proceedings.

        2.        Documents exchanged in discovery and deposition testimony, if any, shall be

 subject to, and governed by, the terms of the Protective Order filed with the Court on September

 10, 2018 [Docket No. 1322]. The parties shall confer regarding the use of any Confidential,

 Highly Confidential, or Attorneys’ Eyes Only information in public filings or at the

 Confirmation Hearing in accordance with the terms of the Protective Order.

 I.     FACT DISCOVERY

        3.        Any requests for production of documents made by non-debtor parties in



                                                    2

18-50757-amk       Doc 3040      FILED 08/14/19         ENTERED 08/14/19 13:53:05           Page 2 of 7
 connection with the Confirmation Proceedings must be served by May 24, 2019; provided,

 however, that discovery requests served upon the Debtors to date and through May 3, 2019

 shall be subject to earlier deadlines, as described below. The Debtors and any non-debtor parties

 who received requests for production of documents may serve requests for production of

 documents on any party that served such parties with requests for production of documents

 by May 29, 2019.            Federal Rule of Civil Procedure 26 shall govern the scope of written

 document requests. Interrogatories and requests for admission will not be permitted absent

 leave of the Court or further agreement between the relevant parties.

         4.     Reponses and objections to requests for production of documents served on or

 before May 3, 2019 are due by May 10, 2019. Any party served with requests for production of

 documents on or before May 3, 2019 shall substantially complete production of documents,

 subject to any objections, by May 31, 2019.            Responses and objections to requests

 for production of documents served after May 3, 2019, are due one week from the date of

 service. Any party served with requests for production of documents after May 3, 2019 shall

 substantially complete production of documents, subject to any objections, within 30 days

 from the date of service.

         5.     The parties shall conduct any fact depositions between June 17, 2019 and June

 26, 2019.    The parties may begin to serve deposition notices for fact depositions on May 23,

 2019.

         6.     Fact discovery shall close on Wednesday, June 26, 2019.

 II.     EXPERT DISCOVERY

         7.       Federal Rule of Civil Procedure 26 shall apply in connection with the

 Confirmation Proceedings, provided, however, that Federal Rule of Civil Procedure 26(a)(1)




                                                   3

18-50757-amk       Doc 3040        FILED 08/14/19      ENTERED 08/14/19 13:53:05        Page 3 of 7
 shall not apply. Pursuant to Federal Rule of Civil Procedure 26(a)(2), the parties must identify

 any testifying expert(s), if any, and serve expert report(s), if any, on or before July 10,

 2019, and the parties must identify any testifying rebuttal expert(s), if any, and serve

 rebuttal expert report(s), if any, on or before July 22, 2019. All         expert   reports   must

 satisfy the requirements of Federal Rule of Civil Procedure 26(a)(2)(B), and are expressly

 subject to the protections in Federal Rule of Civil Procedure 26(b)(4), provided, however, that

 notwithstanding anything to the contrary contained in Federal Rule of Civil Procedure 26(b)(4),

 each party shall be responsible their own fees and expenses incurred in connection with any

 expert witnesses and expert reports. Simultaneously with the service of any expert report, the

 party serving the report must produce copies of any non-privileged documents or data that were

 relied on by the expert witness in forming his or her opinions. If a party is required under

 Federal Rule of Civil Procedure 26(a)(2)(E) and 26(e) to supplement any expert report of its

 testifying expert and/or testifying rebuttal expert, it must serve any supplement to any

 expert report or rebuttal expert report no later than August 14, 2019 at 5:00 p.m.

 prevailing Eastern Time.

        8.       The parties shall conduct any expert depositions between July 24, 2019 and

 August 9, 2019, provided, however, that if a party serves a supplemental expert report

 pursuant to Federal Rule of Civil Procedure 26(a)(2)(E) and 26(e) and paragraph 7 of this

 Order, any other party may take the deposition of that testifying expert and/or testifying rebuttal

 expert on the information contained in the supplemental expert report prior to the date of the

 Confirmation Hearing.

 III.    PRE-CONFIRMATION HEARING DEADLINES

         9.      For purposes of the Confirmation Hearing, the “Parties” shall include the




                                                  4

18-50757-amk      Doc 3040      FILED 08/14/19        ENTERED 08/14/19 13:53:05          Page 4 of 7
  Debtors, any other party to the Restructuring Support Agreement, the U.S. Trustee, and any

  party-in- interest that files an objection to confirmation of the Plan or any other response in

  connection with confirmation of the Plan.

         10.     The relevant Parties shall exchange any deposition designations by August

  12, 2019 at 5:00 p.m. prevailing Eastern Time. No later than August 15, 2019 at 5:00

  p.m. prevailing Eastern Time, the relevant Parties shall exchange any cross designations

  and/or objections related to any deposition designations made in accordance with this

  paragraph.


         11.     No later than August 14, 2019 at 5:00 p.m. prevailing Eastern Time, the

  relevant Parties shall exchange with each other a list and electronic copies of all documents

  they intend to introduce into evidence at the Confirmation Hearing and a list of any witnesses

  they intend to call for direct testimony at the Confirmation Hearing. Notwithstanding the

  deadlines set forth in paragraphs 5 and 6 of this Order, the Parties shall be afforded an

  opportunity to depose any witness identified for direct testimony who was not previously

  made available for deposition.

         12.     The Court will hold a pre-hearing conference on August 13, 2019 at 10:00

  a.m. prevailing Eastern Time, or as otherwise directed by the Court.

         13.     Direct testimony for witnesses (other than any adverse witnesses) shall be by

  written witness declarations to be exchanged among the Parties by August 16, 2019 at 5:00

  p.m. prevailing Eastern Time except as otherwise agreed to by the parties or ordered by

  the Court. Any expert reports exchanged pursuant to paragraph 7 of this Order shall serve as

  each expert’s direct testimony. Unless the Parties agree otherwise, all witnesses shall be

  available for live cross examination at the Confirmation Hearing. Each Party offering any


                                                  5

18-50757-amk      Doc 3040      FILED 08/14/19        ENTERED 08/14/19 13:53:05          Page 5 of 7
  written witness declaration(s) shall also by no later than August 19, 2019 at 12:00 p.m.

  prevailing Eastern Time provide one (1) copy to the Clerk’s Office and two (2) copies to

  Chambers of a set of any written witness declaration(s) that the Party intends to offer at the

  Confirmation Hearing.

         14.     No later than August 19, 2019 at 12:00 p.m. prevailing Eastern Time, the

  relevant Parties shall provide one (1) copy to the Clerk’s Office and two (2) copies to

  Chambers of a set of hearing exhibits, in binders, tabbed, and with a joint exhibit list that

  clearly identifies each proposed exhibit and notes any outstanding objections to any

  documents included therein.

         15.     Any date or deadline set forth above, except for the deadlines contained in

  paragraphs 12 and 14 of this Order related to submission of materials to the Court, may be

  amended without leave of the Court by agreement of the relevant Parties or with leave of the

  Court for good cause shown. For purposes of amending any discovery dates and deadlines set

  forth in paragraphs 3 through 8 of this Order, the relevant Parties referenced in this paragraph

  shall be limited to the Debtors, the party seeking discovery subject to the date or deadline to be

  amended, and the party in possession of discovery subject to the date or deadline to be

  amended.

                                                # # #




                                                   6

18-50757-amk      Doc 3040      FILED 08/14/19         ENTERED 08/14/19 13:53:05            Page 6 of 7
  SUBMITTED BY:

  /s/ Kate M. Bradley
  BROUSE MCDOWELL LPA
  Marc B. Merklin (0018195)
  Kate M. Bradley (0074206)
  Bridget A. Franklin (0083987)
  388 South Main Street, Suite 500
  Akron, OH 44311-4407
  Telephone: (330) 535-5711
  Facsimile: (330) 253-8601
  mmerklin@brouse.com
  kbradley@brouse.com
  bfranklin@brouse.com

   - and -

  AKIN GUMP STRAUSS HAUER & FELD LLP
  Ira Dizengoff (admitted pro hac vice)
  Abid Qureshi (admitted pro hac vice)
  Joseph L. Sorkin (admitted pro hac vice)
  Brad Kahn (admitted pro hac vice)
  One Bryant Park
  New York, New York 10036
  Telephone: (212) 872-1000
  Facsimile: (212) 872-1002
  idizengoff@akingump.com
  aqureshi@akingump.com
  jsorkin@akingump.com
  bkahn@akingump.com

        - and -

  Scott Alberino (admitted pro hac vice)
  Kate Doorley (admitted pro hac vice)
  2001 K Street, N.W.
  Washington, D.C. 20006
  Telephone: (202) 887-4000
  Facsimile: (202)887-4288
  salberino@akingump.com
  kdoorley@akingump.com

  Counsel for Debtors and Debtors in Possession

  [10691115]




                                              9

18-50757-amk      Doc 3040     FILED 08/14/19     ENTERED 08/14/19 13:53:05   Page 7 of 7
